Citation Nr: 1737890	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for neurogenic syncope with pacemaker prior to April 25, 2016.

2.  Entitlement to an evaluation in excess of 60 percent for neurogenic syncope with pacemaker prior on or after April 25, 2016.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Vetera
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted service connection for neurogenic syncope with pacemaker in a January 2010 rating decision and assigned a temporary 100 percent evaluation effective from September 18, 2009, to November 30, 2009, and a 10 percent evaluation thereafter, based on implantation of the pacemaker in September 2009 and pending a new VA examination.  See 38 C.F.R. § 4.104, Diagnostic Codes 7018 and 7011 (2016).  In the May 2010 rating decision, the RO continued the 10 percent evaluation based on a review examination; the Veteran expressed disagreement with that determination.

In an April 2014 rating decision, the RO granted service connection for a surgical scar associated with the pacemaker implant.  He was informed of that decision and of his appellate rights, but he did not appeal the assigned rating or effective date.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In a December 2015 rating decision, the RO also denied service connection for paroxysmal supraventricular tachycardia.  The RO notified the Veteran of that decision and provided him with a VA Form 21-0958, Notice of Disagreement, in order to initiate an appeal of the December 2015 rating decision; however, he did not complete and return that form. See 79 Fed. Reg. 57,660 (Sept. 25, 2014); 38 C.F.R. § 20.201(a) (2016) (providing that VA will not accept an expression of dissatisfaction or disagreement in any format other than the prescribed form).

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.  

The Board remanded the case for further development in April 2016, and the case has since been returned to the Board for appellate review.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the disability to 60 percent effective from April 25, 2016.  See August 2016 rating decision.  Because this evaluation does not represent the highest possible benefit, the issue remains in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 remand, the Board instructed the AOJ to secure any outstanding VA treatment records, including two specifically identified pacemaker reports noted to be in Vista Imaging and any treatment records dated since 2014.  The AOJ secured treatment records dated from 2014 and the March 2015 pacemaker report; however, it appears that the earlier pacemaker report remains outstanding.  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should secure any outstanding VA treatment records.  The request for records should include a search for the full pacemaker report in Vista Imaging, as noted in the September 12, 2013, Washington VA Medical Center treatment record.  See August 2016 7131 response from Bay Pines VA Health Care System (providing other requested pacemaker report, but indicating that September 2013 report should be requested from the facility that scanned it into the system).  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of that record.

2.  After completing the above action, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion if necessary.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

